Citation Nr: 1032620	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected status post muscle 
laceration of the left calf and bilateral pes planus with plantar 
fasciitis.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected status post muscle 
laceration of the left calf and bilateral pes planus with plantar 
fasciitis.

3.  Entitlement to an increased (compensable) rating for a stab 
wound scar of the left calf.

4.  Entitlement to an initial rating higher than 10 percent for 
status post muscle laceration of the left calf.

5.  Entitlement to an initial rating higher than 10 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 
1980. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision of the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In November 2007, the Board remanded the issues on the title page 
for further evidentiary development.  Some of the requested 
development was completed and the case was returned to the Board 
for further appellate action.

The issue of entitlement to service connection for a 
kidney disability, sterility, and a thyroid disorder have 
been raised by the record (See Statement from Veteran 
received December 23, 2009), but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for a left knee 
disability and a low back disability (to include as secondary to 
service-connected status post muscle laceration of the left calf 
and bilateral pes planus with plantar fasciitis) and the claims 
for higher ratings for stab wound scar of the left calf, status 
post muscle laceration of the left calf, and bilateral pes planus 
with plantar fasciitis.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In its November 2007 remand, the Board determined that a VA 
examination was needed to determine whether the claimed low back 
disability and left knee disability were related to service, to 
include as secondary to service-connected status post muscle 
laceration of the left calf and bilateral pes planus with plantar 
fasciitis.  An examination was performed in August 2009, and an 
opinion rendered.  However, the opinion did not address whether 
the claimed low back disability and left knee disability had been 
aggravated (permanently made worse by) service-connected status 
post muscle laceration of the left calf and bilateral pes planus 
with plantar fasciitis.  Thus, an addendum by the examiner who 
performed the examination in August 2009, or an opinion from a 
different physician is needed and should be obtained on remand.  

In its November 2007 remand, the Board also noted that as to the 
issues of increased ratings for a stab wound scar, status post 
muscle laceration of the left calf, and bilateral pes planus with 
plantar fasciitis, the Veteran was last afforded a VA orthopedic 
examination in November 2004 and had received treatment for those 
disorders subsequent to the November 2004 VA orthopedic 
examination.  Moreover, at the September 2007 Board hearing, the 
Veteran essentially indicated that such disorders had worsened.  
For these reasons, the Board found that additional examinations 
would be appropriate.  However, examination for determining the 
severity of the above disabilities was not completed on remand.  
As such, these issues must once again be remanded so that the 
Veteran can be afforded VA examinations to determine the severity 
of his stab wound scar, status post muscle laceration of the left 
calf, and bilateral pes planus with plantar fasciitis.    

Since the Board has determined that VA examinations are necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  If such examination 
was scheduled in conjunction with a claim for increase, the claim 
shall be denied.

The Veteran has reported receiving treatment at the VA Medical 
Center (VAMC) in Louisville, Kentucky from February 1981 to April 
1981.  Multiple attempts have been made to obtain these records.  
In an October 2006 letter, the Louisville VAMC reported that 
there were no records for the Veteran for the above dates.  In 
November 2006, the Lexington, Kentucky VAMC reported that they 
also did not have any records for the Veteran during that date 
range.  No records have been obtained and it appears that the RO 
concluded that the records did not exist or that further efforts 
to obtain the records would be futile.  However, the Veteran was 
not properly notified of the inability to obtain these records.  
According to 38 C.F.R. § 3.159(e), if VA concludes that it is 
reasonably certain that Federal records do not exist, or that 
further efforts to obtain them would be futile, VA will provide 
the claimant with oral or written notice of that fact.  A record 
of the notice must be made, and certain information must be 
contained in the notice.  The Veteran has not been provided 
notice as required by section 3.159.  On remand, such notice 
should be provided.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Lexington, Kentucky, dating 
since January 2007.

2.  Provide the Veteran with notice that 
records from the Louisville VAMC, dating from 
February 1981 to April 1981 could not be 
obtained.  The notice should explain (1) the 
efforts taken to obtain the records, (2) a 
description of any further action VA will 
take regarding the claim, including, but not 
limited to, notice that VA will decide the 
claim based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain, and (3) notice that the 
Veteran is ultimately responsible for 
providing the evidence.

3.  After the above has been accomplished, 
return the claims file to the examiner who 
conducted the August 2009 VA joints 
examination, if available.

The examiner is asked to provide a medical 
opinion, with adequate rationale, as to 
whether the Veteran's service-connected 
status post muscle laceration of the left 
calf and bilateral pes planus with plantar 
fasciitis caused or aggravated (permanently 
worsened beyond the natural progression) the 
Veteran's left knee and low back 
disabilities, and if so, the extent to which 
they are aggravated.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinions, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinions should be 
rendered by another physician.

4.  Schedule the Veteran for a VA scar 
examination to determine the extent of his 
stab wound scar of the left calf.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be performed and the results reported.

The examiner should comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the frequency 
and severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  
The examiner should specifically note the 
size of the Veteran's scar, whether the scar 
is unstable, and whether the scar is painful 
on examination.  

5.  Schedule the Veteran for a VA muscle 
examination to determine the extent of his 
status post muscle laceration of the left 
calf.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed and the 
results reported.

The examiner should comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the frequency 
and severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  
The examiner should specifically comment on 
any loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty 
of movement.  

6.  Schedule the Veteran for a VA foot 
examination to determine the extent of his 
bilateral pes planus with plantar fasciitis.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed and the 
results reported.

The examiner should comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the frequency 
and severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.

7.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


